[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 09-16063         ELEVENTH CIRCUIT
                                                      JULY 22, 2010
                         Non-Argument Calendar
                       ________________________        JOHN LEY
                                                         CLERK

                   D. C. Docket No. 09-00030-CR-5-RS

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

MILFORD VICKERS,
a.k.a. Buddy,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                              (July 22, 2010)

Before TJOFLAT, WILSON and COX, Circuit Judges.

PER CURIAM:
      Jonathan Dingus, appointed counsel for Milford Vickers, has filed a motion

to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no arguably meritorious issues, counsel’s motion to withdraw is

GRANTED, and Vickers’s conviction and sentence are AFFIRMED.




                                          2